DETAILED ACTION
This is response to Application 16/756,997 filed on 04/17/2020 in which claims 1-7 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2018/0159870 A1) in view of Jung et al. (US 2017/0126711 A1). 

1. Regarding claim 1, Tanabe teaches an in-vehicle communication device including a communication unit being bus-connected to an in-vehicle communication bus (Tanabe Figure 3 Paragraphs [0022], [0023] and [0065] in-vehicle network; bus; communication device) comprising:
a communication control unit that controls transmission and reception of a message including a target message to be counted, by the communication unit, and intermittently transmits a specific message including authentication information from the communication unit (Paragraph [0065] periodically transmit keep alive command; CAN ID; filtering rule)
Tanabe does not explicitly disclose the communication control unit is adapted to include in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point.
Jung teaches the communication control unit is adapted to include in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point (Figure 5, Paragraphs [0086] and [0089] to [0092] periodic Keep alive; learning statistical information per CAN ID).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the communication control unit is adapted to include in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point as taught by Jung in the system of Tanabe for a vehicle controller area network communication attack detection apparatus see abstract of Jung.

2. Regarding claim 2, Tanabe in view of Jung teaches wherein
the in-vehicle communication bus is a CAN bus, and
the specific message is a keep alive message periodically transmitted, and in a payload of the keep alive message, the authentication information and the number of transmissions are included, and the keep alive message is provided with an CANID having a priority over another communication device upon arbitration of the CAN bus (Tanabe Paragraphs [0028] and [0065] to [0072] bus arbitration; smaller CAN ID takes precedence; keep alive message; filtering rule).

3.  Regarding claim 3, Tanabe in view of Jung teaches wherein the specific message includes information indicating an error state of the in-vehicle communication device (Jung Paragraph [0086] keep alive confirm whether transmission node normally operates).

4. Regarding claim 4, Tanabe teaches an in-vehicle communication device including a communication unit being bus- connected to an in-vehicle communication bus, and transmitting and receiving a message by the communication unit (Tanabe Figure 3 Paragraphs [0022], [0023] and [0065] in-vehicle network; bus; communication device), comprising:

a storage unit that stores the number of receptions of target messages to be counted; an update unit that updates the number of receptions stored in the storage unit if the message received by the communication unit is one of the target messages (Tanabe Figure 3 Paragraphs [0028] and [0065] to [0072] receive periodic keep alive over a predetermined period; filtering rule).
	Tanabe does not explicitly disclose an abnormality detection unit that, if the message received by the communication unit is a specific message, reads out the number of receptions stored in the storage unit, determines  whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detects an abnormality if it is determined that the number of receptions and the number of transmissions are not coincident with each other.
Jung teaches an abnormality detection unit that, if the message received by the communication unit is a specific message, reads out the number of receptions stored in the storage unit, determines  whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detects an abnormality if it is determined that the number of receptions and the number of transmissions are not coincident with each other (Jung Figure 3, Paragraph [0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an abnormality detection unit that, if the message received by the communication unit is a specific message, reads out the number of receptions stored in the storage unit, determines  whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detects an abnormality if it is determined that the number of receptions and the number of transmissions are not coincident with each other as taught by Jung in the system of Tanabe for a vehicle controller area network communication attack detection apparatus see abstract of Jung.

5. Regarding claim 5, Tanabe in view of Jung teaches wherein the abnormality detection unit further comprises an authentication processing unit that executes authentication processing based on authentication information included in the specific message, and detects normality if it is determined that authentication by the authentication processing unit is successful, and the number of receptions is coincident with the number of transmissions (Jung Paragraph [0086] keep alive frame confirms whether transmission node normally operates).

6. Regarding claim 6, Tanabe teaches an in-vehicle communication system comprising a plurality of in-vehicle communication devices each including a communication unit being bus-connected to an in-vehicle communication bus (Tanabe Figure 3 Paragraphs [0022], [0023] and [0065] in-vehicle network; bus; communication device), wherein a part of the plurality of in-vehicle communication devices includes a communication control unit that controls transmission and reception of a message including a target message to be counted, by the communication unit, and intermittently transmits a specific message including authentication information from the communication unit (Paragraph [0065] periodically transmit keep alive command; CAN ID; filtering rule),

a part or all of the plurality of in-vehicle communication devices include a storage unit that stores the number of receptions of the target messages (Tanabe Figure 3 Paragraphs [0028] and [0065] to [0072] receive periodic keep alive over a predetermined period; filtering rule)., an update unit that updates the number of receptions stored in the storage unit if the message received by the communication unit is the target message (Tanabe Figure 3 Paragraphs [0028] and [0065] to [0072] receive periodic keep alive over a predetermined period; filtering rule)., 
	Tanabe does not explicitly disclose wherein the communication control unit is adapted to include in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point and an abnormality detection unit that, if the message received by the communication unit is the specific message, reads out the number of receptions stored in the storage unit, determines whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detects an abnormality if the number of receptions and the number of transmissions are not coincident with each other.
Jung teaches  wherein the communication control unit is adapted to include in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point (Figure 5, Paragraphs [0086] and [0089] to [0092] periodic Keep alive; learning statistical information per CAN ID) and an abnormality detection unit that, if the message received by the communication unit is the specific message, reads out the number of receptions stored in the storage unit, determines whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detects an abnormality if the number of receptions and the number of transmissions are not coincident with each other (Jung Figure 3, Paragraph [0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the communication control unit is adapted to include in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point and an abnormality detection unit that, if the message received by the communication unit is the specific message, reads out the number of receptions stored in the storage unit, determines whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detects an abnormality if the number of receptions and the number of transmissions are not coincident with each other as taught by Jung in the system of Tanabe for a vehicle controller area network communication attack detection apparatus see abstract of Jung.

7. Regarding claim 7, Tanabe teaches an in-vehicle communication method of transmitting and receiving a message between a plurality of in-vehicle communication devices each including a communication unit being bus-connected to an in-vehicle communication bus (Tanabe Figure 3 Paragraphs [0022], [0023] and [0065] in-vehicle network; bus; communication device) comprising:
           by a part of the plurality of in-vehicle communication devices, 
transmitting a plurality of times a message including a target message to be counted from the communication unit, intermittently transmitting a specific message including authentication information from the communication unit (Paragraph [0065] periodically transmit keep alive command; CAN ID; filtering rule),
by a part or all of the plurality of in-vehicle communication devices; updating the number of receptions stored in the storage unit if the message received by the communication unit is the target message; (Tanabe Figure 3 Paragraphs [0028] and [0065] to [0072] receive periodic keep alive over a predetermined period; filtering rule)., 
	Tanabe does not explicitly disclose including in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point and reading out the number of reception stored in the storage unit if the message received by the communication unit is the specific message;  determining whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detecting an abnormality if the number of receptions and the number of transmissions are not coincident with each other.
Jung teaches  including in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point (Figure 5, Paragraphs [0086] and [0089] to [0092] periodic Keep alive; learning statistical information per CAN ID) and reading out the number of reception stored in the storage unit if the message received by the communication unit is the specific message;  determining whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detecting an abnormality if the number of receptions and the number of transmissions are not coincident with each other (Jung Figure 3, Paragraph [0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide including in the specific message to be transmitted at a first time point the number of transmissions of the target messages that have been transmitted during a period from transmission of a latest specific message transmitted before the first time point to the first time point and reading out the number of reception stored in the storage unit if the message received by the communication unit is the specific message;  determining whether or not the number of receptions is coincident with the number of transmissions of the target messages included in the specific message, and detecting an abnormality if the number of receptions and the number of transmissions are not coincident with each other as taught by Jung in the system of Tanabe for a vehicle controller area network communication attack detection apparatus see abstract of Jung.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Litichever et al. (US 2015/0020152 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466